Citation Nr: 0308906
Decision Date: 05/12/03	Archive Date: 07/22/03

DOCKET NO. 02-21 428               DATE MAY 12, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Lincoln, Nebraska

THE ISSUE

Entitlement to a compensable rating for service-connected Dilantin
hyperplasia.

REPRESENTATION

Appellant represented by: Nebraska Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel 

INTRODUCTION 

The veteran had active honorable service from March 1977 to April
1986.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from an April 2002 rating decision of the Department of
Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

FINDING OF FACT

The competent medical evidence shows that the veteran does not
currently have gingival hyperplasia and overgrowth of gum tissue
typical of Dilantin hyperplasia, but rather has chronic generalized
moderate to severe periodontitis.

CONCLUSION OF LAW

The schedular criteria for a compensable rating for service-
connected Dilantin hyperplasia have not been approximated. 38
U.S.C.A. 1155, 5103, 5103A (West 2002); 38 C.F.R. 3.159, 4.1-4.14,
4.118, Diagnostic Codes 7800, 7819 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) redefines the
obligations of VA with respect to the duty to assist and includes
an enhanced duty to notify a claimant as to the information and
evidence necessary to substantiate a claim for VA benefits. 38
U.S.C.A. 5103, 5103A (West 2002); 38 C.F.R. 3.159. The Board finds
that the requirements under the new laws and regulations have been
substantially met. The veteran was provided adequate notice as to
the evidence needed to substantiate his claim and the reasons the
claim was denied as set forth in the April 2002 rating decision and
July 2002 Statement of the Case (SOC) issued by a Decision Review
Officer. In correspondence dated in December 2001, the RO advised
the veteran of VA's duty to assist him to obtain evidence for his
claim, what bad been done to help with his claim, what be could do
to help his claim, what information or evidence was still needed
from him, and what the evidence must

- 2 -

show to establish entitlement to service-connected compensation
benefits. The SOC provided the veteran with notice of the laws and
regulations pertaining to the VCAA.

The RO and Board have made satisfactory efforts to ensure that all
relevant evidence has been associated with the claims file. The RO
afforded the veteran a VA examination in February 2002. The RO
obtained private medical records from Dr. D. The claims file
indicates that the veteran was unable to produce an address for Dr.
J.R.D. and efforts by the RO to locate the same were unsuccessful.
In a February 2002 letter, the veteran indicated that he was
advised by Dr. J.R.D.'s family that they were no longer accepting
claims or inquiries against his estate, so the records are
unavailable. After a preliminary review of the veteran's claims
file, the Board determined that additional development was needed
in order to properly assess whether the veteran was entitled to a
compensable evaluation. Pursuant to the Board's authority under 38
C.F.R. 19.9 (2002) to obtain evidence and cure procedural defects
without remanding the matter back to the RO, the Board provided the
veteran with notice of the amended schedule for rating skin
disabilities in March 2003. In April 2003, the veteran indicated
that he had no further evidence or argument to present. Based on
the foregoing, the Board finds that all relevant facts have been
properly and sufficiently developed in this appeal and no further
development is required to comply with the duty to assist the
veteran in developing the facts pertinent to his claim. Moreover,
VA has fully discharged its duty to notify the veteran of the
evidence necessary to substantiate the claim and of the
responsibility of VA and the veteran for obtaining such evidence.
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Accordingly,
the Board will proceed with appellate review.

The Board observes that the amended schedule for rating skin
disabilities became effective August 30. 2002. 67 Fed. Reg. 49590
(July 31, 2002) (to be codified at 38 C.F.R. 4.118). The amendment,
however, only applies prospectively. There are no medical findings
in the record that necessitate the Board's evaluation of the
veteran's disability under the new criteria as no medical evidence
has been added to the claims file since August 30, 2002.

3 -

The veteran's service-connected Dilantin hyperplasia is presently
assigned a noncompensable rating under the old criteria set forth
in 38 C.F.R. 4.118, Diagnostic Code 7819 (2002). Diagnostic Code
7819 provides that new benign skin growths are to be rated as
analogous to scars, disfigurement, etc., dependent upon location,
extent, and repugnant or otherwise disabling character of
manifestations. A disfiguring scar of the bead, face, or neck
warrants a noncompensable evaluation if the disfigurement is slight
and a 10 percent evaluation if the disfigurement is moderate under
the old criteria set forth in 38 C.F.R. 4.118, Diagnostic Code 7800
(2002).

At the February 2002 VA examination, the veteran reported that be
had a history of a seizure disorder since 1979 and had been treated
with Dilantin while he was in the military. His medication made his
gums grow. He reported that while in the military, he had his gums
trimmed at least three times and twice since be had been
discharged. A physical examination revealed an occlusion, class 2,
with balancing side contact on molars, right side. It was noted
that the veteran had gingival pocket depths greater than 6 mm. The
examiner noted that the veteran did not have gingival hyperplasia
and overgrowth of gum tissue typical of Dilantin hyperplasia. The
x-rays indicated horizontal and vertical bone loss throughout
dentition, particularly of molars and lower anterior teeth. The
examiner provided a diagnosis of chronic generalized moderate to
severe periodontitis.

The current VA examination shows that the veteran does not
currently have gingival hyperplasia and overgrowth of gum tissue
typical of Dilantin hyperplasia. Under Diagnostic Code 7819, the
location, extent, and repugnant or otherwise disabling character of
manifestations of the new growth determines the severity of the
disfigurement. Given the fact that the current VA examination shows
that the veteran does not currently have gingival hyperplasia and
overgrowth of gum tissue, the veteran's service-connected
disability cannot be considered moderately disfiguring when there
is no new growth present. The veteran contends that given the
chronic nature of his disability in terms of the occurrence of
multiple gum trimmings, a compensable rating is warranted. The
Board notes that it is the

- 4 -

chronicity of the veteran's disability that entitles him to service
connection for the disorder, but it is the severity of the chronic
disorder that entitles him to a particular compensable evaluation.
The current VA examination and Dr. D's records-which only note
emergency treatment on two teeth-show no evidence of Dilantin
hyperplasia. Thus, the veteran's service-connected disability more
closely approximates the criteria associated with slight
disfigurement. It is also notable that the veteran reported at the
August 2002 VA examination, conducted in connection with another
claim, that he was no longer on Dilantin and remained only on
Phenobarbital.

The Board acknowledges the veteran's complaints of unhealthy
discolored gums, loss of gum tissue, loose teeth, and loss of
teeth. Lay statements from the veteran's wife, daughter, and friend
noted that the veteran had discolored gums, protruding teeth, gaps
in his teeth, and loss of teeth, which were very noticeable when he
smiled, talked, or laughed. Although x-rays taken at the most
recent examination revealed horizontal and vertical bone loss
throughout dentition, the examiner diagnosed chronic generalized
moderate to severe periodontitis. Loss of teeth is evaluated under
38 C.F.R. 4.150, Diagnostic Code 9913. The note to Diagnostic Code
9913 provides that the ratings thereunder apply only to bone loss
through trauma or disease such as osteomyelitis, and not to the
loss of the alveolar process as a result of periodontal disease,
since such loss is not considered disabling. Accordingly, the
veteran is not entitled to a compensable rating under Diagnostic
Code 9913, along the theory that Dilantin hyperplasia and gum
trimming produced or aggravated periodontal disease which led to
bone loss and loss of teeth.

The veteran also complained that Dilantin hyperplasia had left
permanent indented scars above his upper lip and one scar on each
side of his nose, running down to his upper lip. The Board notes
that the location or area affected by Dilantin hyperplasia is
inside the veteran's mouth involving the gums. There is no medical
evidence of a connection between alleged scars located on the
veteran's face around his mouth and nose and trimming that occurred
with his gums.

- 5 -

The Board also considered other potentially applicable diagnostic
codes underwhich the veteran may be entitled to a compensable
rating. The current VA examination and Dr. D's records do not note
evidence of limited range of mandibular movement, malunion or
nonunion of the mandible, or limited temporomandibular articulation
motion, attributable to Dilantin hyperplasia to warrant the
assignment of compensable evaluations for such residuals under the
provisions of 38 C.F.R. 4.150, Diagnostic Codes 9903, 9904, or
9905. Accordingly, the Board finds that the veteran's service-
connected Dilantin hyperplasia more closely approximates the
criteria associated with a noncompensable rating under 38 C.F.R.
4.118, Diagnostic Codes 7800, 7819.

Finally, the Board notes that it is not required to remand this
matter to the RO for the procedural actions outlined in 38 C.F.R.
3.321(b)(1). The Board finds that the evidence does not show that
the veteran's disability has markedly interfered with his
employability beyond that interference contemplated by the assigned
evaluation. There is also no indication that this disorder has
necessitated frequent periods of hospitalization during the
pendency of this appeal. As the preponderance of the evidence is
against the veteran's claim, the "benefit of the doubt" rule is not
applicable. 38 U.S.C.A. 5107(b) (West 2002).

ORDER

A compensable rating for service-connected Dilantin hyperplasia is
denied.

John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating

- 6 -

the form to reflect changes in the law effective on December 27,
2001. See the Veterans Education and Benefits Expansion Act of
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). In the meanwhile,
please note these important corrections to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 7 -



